The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Amendment filed May 9, 2022 has been entered into the present application. 
Claim 40 remains pending and under examination. Claim 40 is amended. 

EXAMINER’S COMMENT
	Applicant’s acceptable Terminal Disclaimer filed May 9, 2022 over U.S. Patent Nos. 8,912,188, 8,916,560, 8,916,561, 9,073,902, and 9,193,693 overcomes the remaining nonstatutory double patenting rejections of (i) claim 40 over claims 1-4 of U.S. Patent No. 8,912,188 B2, as set forth at p.3-5 of the previous Office Action dated November 12, 2021; (ii) claim 40 over claims 1-3 of U.S. Patent No. 8,916,560 B2, as set forth at p.6-7 of the previous Office Action dated November 12, 2021; (iii) claim 40 over claims 1-4 and 8 of U.S. Patent No. 8,916,561 B2, as set forth at p.7 of the previous Office Action dated November 12, 2021; (iv) claim 40 over claims 1-10 and 15 of U.S. Patent No. 9,073,902 B2, as set forth at p.7-9 of the previous Office Action dated November 12, 2021, and (v) claim 40 over claims 1-11 of U.S. Patent No. 9,193,693 B2, as set forth at p.9-11 of the previous Office Action dated November 12, 2021. Accordingly, each of these rejections is now hereby withdrawn. 
	
	Claim 40 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 14, 2022